Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 1 of 11

Reed W. Larsen (3427)

Javier L. Gabiola (5448

COOPER & LARSEN, CHARTERED
151 North 3% Avenue, 2™ Floor

P.O. Box 4229

Pocatello, ID 83205-4229

Telephone: (208) 235-1145

Facsimile: (208) 235-1182

reed@cooper-larsen.com

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

NATHAN BISHOP and RACHAEL Case No.
BISHOP, husband and wife,
Plaintiffs,
VERIFIED COMPLAINT AND
Vv. DEMAND FOR JURY TRIAL

limited liability company, PRAXAIR, INC.,
a Delaware corporation and XYZ
BUSINESS ENTITIES 1 THROUGH 10

)

)

)

)

)

HOBART BROTHERS, LLC, an Ohio )
)

)

)

)

Defendants. )
)

 

COME NOW Plaintiffs, Nathan Bishop and Rachael Bishop, by and through the undersigned
counsel, and for a cause of action against the above-entitled Defendants, state and allege as follows:
INTRODUCTION

1, At all times material herein, Plaintiffs Nathan Bishop and Rachael Bishop are and

were adult citizens of the United States who currently reside in Preston, Franklin County, Idaho.

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 1
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 2 of 11

2. At all times material herein, Defendant Hobart Brothers, LLC is an Ohio limited
liability company, manufacturing and producing certain products sold in the state of Idaho, including
but not limited to, duel shield welding wire and welding rods.

3, At all times material herein, Praxair, Inc. is corporation organized under the laws of
the state of Delaware, doing business in the state of Idaho, and selling and distributing certain
products, including but not limited to, duel shield welding wire and welding rods manufactured by
Hobart Brothers, LLC.

4, Those parties identified as “XYZ Business Entities 1 through 10" are corporations,
partnerships and/or limited liability companies whose true names are unknown to Plaintiffs, but who
are or may be liable to Plaintiffs based upon the acts, omissions and occurrences hereinafter
described. When the true names of such parties are discovered, Plaintiffs will seek leave to amend
this Complaint accordingly.

JURISDICTION AND VENUE

5. This Court has jurisdiction over the parties and subject matter of this Complaint
pursuant to 28 U.S.C. § 1332, as diversity of citizenship exists between the parties, and the amount
in controversy exceeds the sum or value of $75,000 exclusive of interest and costs.

6. Venue in this District is appropriate, as the cause of action arose in the state of Idaho,
and Defendants currently conduct business in the state of Idaho, and did so at the time Plaintiffs
commenced this action.

GENERAL ALLEGATIONS AND CAUSE OF ACTION
7. From September, 2015 through March, 2018 Plaintiff Nathan Bishop was employed

as a welder/fabricator for Lundahi Ironworks in Franklin, Idaho. His job duties included welding

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 2
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 3 of 11

various types of structural beams and columns and continuous joint penetration welds.

8. Lundahl Ironworks purchases the welding material used by the welders in its shop
from Defendant Hobart Brothers, LLC.

9. During his time welding for Lundahl Ironworks, Plaintiff Nathan Bishop began to
experience neurological symptoms, including tremors, disorientation, dizziness, general weakness,
muscle pain, irritability, night sweats, memory and mood changes and pains in the elbows and knees.
The symptoms began January 4, 2018 and grew gradually more pronounced until he was forced to
stop welding in March of 2018.

10. OnMay 22, 2018 PlaintiffNathan Bishop was diagnosed with acquired parkinsonism
due to manganese neurotoxicity by a specialist at the University of Utah Imaging and Neurosciences
Center,

11. The use of welding products causes the emission of welding fumes that contain,
among other things, manganese.

12. Manganese has been medically and scientifically recognized as toxic in levels that
exceed the trace amounts normally found in the human body. Parkinsonism is a condition caused
by manganese toxicity, and causes debilitating neurological problems that, among other things, affect
a persons ability to think, talk, eat, move, sleep and work.

13. PlaintiffNathan Bishop was exposed to welding fumes while using welding products
and equipment an/or working in the proximity of other persons using welding products or equipment.

14. Asa direct and proximate result of exposure to welding fumes, Plaintiff Nathan

Bishop developed neurological injury.

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 3
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 4 of 11

15. As a direct and proximate result of exposure to welding fumes, Plaintiff Nathan
Bishop suffered, continues to suffer, and will continue to suffer permanent neurological and physical
damage, severe physical and mental pain, loss of wages, loss of earning capacity, disability, medical
expenses, and loss of enjoyment of life.

16. Atall relevant times, Plaintiff Nathan Bishop was unaware of the dangerous nature
of welding fumes, manganese, and the neurological injuries that could occur because of exposure
to welding fumes.

17. The Defendants were aware, or should have been aware, of the toxic nature of
manganese and the health hazards inherent in the products they were selling.

18. ‘The Defendants ignored or deliberately concealed the dangerous nature of the product
they sold in order to sell their product and/or avoid the cost of adequate safety precautions.

FIRST CAUSE OF ACTION
(Negligent Failure to Warn — Hobart Brothers, LLC)

19. ‘Plaintiffs incorporate by reference all of the foregoing and following allegations of
this Complaint.

20. It was reasonably foreseeable by Defendant Hobart Brothers, LLC that welders,
including Plaintiff Nathan Bishop, would be exposed to welding fumes containing manganese by
using welding products.

21. In light of the intended use of Defendant Hobart Brothers, LLC’s product, the
Defendant Hobart Brothers, LLC had a legal duty to exercise reasonable care for the safety of
Plaintiff Nathan Bishop and similarly situated individuals. Hobart Brothers, LLC failed to exercise

such care and was negligent.

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 4
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 5 of 11

22. Because exposure to welding fumes presents a risk of physical harm, Defendant
Hobart Brothers, LLC had a legal duty to exercise reasonable care for the safety of Plaintiff Nathan
Bishop when making representations about welding safety and health in warning labels, publications,
and instructions for ventilation and other precautionary measures.

23.  Asadirect and proximate result of Defendant Hobart Brothers, LLC’s negligence,
Plaintiff Nathan Bishop suffered physical and mental injury and damages. Plaintiff is entitled to
recover a money judgment against Defendant Hobart Brothers, LLC in an amount sufficient to fully
and fairly compensate him for injuries, losses and damages described below.

SECOND CAUSE OF ACTION
(Negligent Failure to Warn — Praxair, Inc.)

24, Plaintiffs incorporate by reference all of the foregoing and following allegations of
this Complaint.

25. It was reasonably foreseeable by Defendant Praxair, Inc. that welders, including
Plaintiff Nathan Bishop, would be exposed to welding fumes containing manganese by using
welding products.

26. — In light of the intended use of the product distributed by Defendant Praxair, Inc.,
Praxair, Inc. had a legal duty to exercise reasonable care for the safety of Plaintiff Nathan Bishop
and similarly situated individuals. Praxair, Inc. failed to exercise such care and was negligent.

27. Because exposure to welding fumes presents a risk of physical harm, Defendant
Praxair, Inc. had a legal duty to exercise reasonable care for the safety of Plaintiff Nathan Bishop
when making representations about welding safety and health in warning labels, publications, and

instructions for ventilation and other precautionary measures.

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGES
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 6 of 11

28. Asa direct and proximate result of Defendant Praxair, Inc.’s negligence, Plaintiff
Nathan Bishop suffered physical and mental injury and damages. Plaintiff is entitled to recover a
money judgment against Defendant Praxair, Inc. in an amount sufficient to fully and fairly
compensate him for injuries, losses and damages described below.

THIRD CAUSE OF ACTION
(Warranty)

29. Plaintiffs incorporate by reference all of the foregoing and following allegations of
this Complaint.

30. Defendants, and each of them, expressly and impliedly warranted to the Plaintiff
Nathan Bishop that their welding products were generally safe which proved to be false. That
wrongful and misleading conduct was a producing and/or proximate cause of the occurrence and
Plaintiff Nathan Bishop’s injuries and damages.

31. Plaintiff Nathan Bishop relied upon Defendants’ warranties to his detriment.

32. | Plaintiff's injuries were a direct and proximate result of the Defendants’ breach of
warranty.

FOURTH CAUSE OF ACTION
(Strict Liability)

33. Plaintiffs incorporate by reference all of the foregoing and following allegations of
this Complaint.

34. | Upon information and belief, Defendant Hobart Brothers, LLC are manufacturers,
and/or distributors with strict products liability. Defendant Hobart Brothers, LLC manufactured, sold

or distributed welding products that produce manganese containing welding fumes. These welding

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 6
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 7 of 11

products were expected to and did reach various commercial and industrial locations, including
Lundahl Ironworks, where PlaintiffNathan Bishop’s exposure occurred, without substantial change
in the condition of the product from that in which it was sold.

35. Defendant Hobart Brothers, LLC’s products are unreasonably dangerous because,
when used for their reasonably foreseeable and intended purposes in the welding process, they
produce harmful fumes that cause neurological injuries.

36. Defendant Hobart Brothers, LLC’s products are defective because adequate and
timely warnings were not provided to users that the products produce harmful fumes; adequate and
timely instructions were not provided to users about proper ventilation and safe equipment; and
Defendants represented to the public that welding was generally safe, when it was not.

37.  Thedefects in Defendant Hobart Brothers, LLC’s products existed when the products
left the Defendant’s control,

38. When used by Plaintiff Nathan Bishop, the product was in a defective and
unreasonably dangerous condition,

39. Plaintiff Nathan Bishop was unaware of and lacked the ability to observe said defects
at the time of use of products and relied on Defendant Hobart Brothers, LLC’s duty to provide
products which were reasonably safe for his use. Plaintiff Nathan Bishop’s injuries were directly
and proximately caused by the dangerous and defective condition of the product and Defendant
Hobart Brothers, LLC should be held strictly liable for Plaintiff Nathan Bishop’s injuries.
if
if

H

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 7
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 8 of 11

FIFTH CAUSE OF ACTION
(Loss of Consortium)

40. Plaintiffs incorporate by reference all of the foregoing and following allegations of
this Complaint.

41. Asa direct and proximate result of Defendants’ wrongful conduct set forth above,
Rachael Bishop’s spouse was exposed to toxic fumes from welding products, and Rachael Bishop
was and continues to be deprived the society, comfort, service, companionship, and consortium of
her husband. In fact, Plaintiff Rachael Bishop has been required to provide further aid and
assistance, comfort, and skill to her husband, Plaintiff Nathan Bishop, all as a result of the conduct
of the above-named Defendants.

42. That as a direct and proximate result of the conduct as identified above of the
Defendants, Plaintiff Rachael Bishop has suffered damages which are greater than $10,000 and in
other amounts to be proven at trial.

ADDITIONAL ALLEGATIONS

43. Plaintiffs incorporate by reference all of the foregoing and following allegations of
this Complaint.

44. The acts and omissions of the Defendants in the design, manufacture and sale of the
unreasonably dangerous and defective products was gross, wanton and outrageous and constituted
an extreme deviation from reasonable standards of conduct sufficient to warrant an award of punitive
damages.

45. The provisions of Idaho Code § 6-1603, which contain certain limitations upon the

recovery of non-economic damages, do not apply so as to limit the non-economic damages

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL ~ PAGE 8
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 9 of 11

recoverable by Plaintiffs against the Defendants because the acts and omissions of the Defendants
in the design, manufacture and sale ofthe unreasonably dangerous and defective products was willful
and reckless conduct as described in Idaho Code § 6-1603(4)(a).

DAMAGES

46. Asadirect and proximate result of Defendants’ conduct, Plaintiffs have incurred and
will continue to incur in the future special damages including, but not limited to, those for medical
care and the loss to Plaintiffs’ earning capacity, in amounts to be proven at trial.

47. Asa direct and proximate result of Defendants’ conduct, Plaintiffs have suffered
general damages which include, but are not limited to, physical and mental pain and suffering,
impairment of faculties and ability to perform usual activities, and loss of enjoyment of life, in an
amount to be determined at trial, which is in excess of $10,000,

ATTORNEYS’ FEES

48. Asafurther direct and proximate result of Defendants’ negligent breach and negligent
acts or omissions, Plaintiffs have been forced to retain the undersigned counsel and incur attorney’s
fees and costs for which they should be reimbursed by the Defendants.

WHEREFORE, Plaintiffs demand judgment against Defendants in the following amounts:

A. General damages in an amount to be proven at trial, in excess of $75,000;

B. Medical expenses in an amount to be proven at trial;

C. The loss of comfort, society, companionship, and consortium for Rachael Bishop;
D. For attorney fees and costs incurred herein; and,

E. For such other and further relief as the Court deems equitable and just.

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL - PAGE 9
Case 4:19-cv-00062-DCN Document 1 Filed 02/18/19 Page 10 of 11

DEMAND FOR JURY TRIAL
Plaintiffs demand a trial by jury on all issues.
DATED this 15" day of February, 2019.

COOPER & LARSEN, CHARTERED

By _/s/ Reed W. Larsen
REED W. LARSEN

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL ~ PAGE 10
Case 4:19-cv-00062-DCN Document1 Filed 02/18/19 Page 11 of 11

VERIFICATION

STATE OF IDAHO )

:SS
County of Franklin )

NATHAN BISHOP and RACHAEL BISHOP, being first duly sworn, depose and state as
follows:

They are the Plaintiffs herein; they have read the foregoing document, know the contents
thereof, and that the facts therein stated are true to the best of their knowledge and belief.

 

 

~

fash A = i

—

SUBSCRIBED AND SWORN TO before me this /5_ day of January, 2019.

ULLAL

 

‘ ro 6 Oo NS 7, A No,
Geat) NOr, <2 OT C FOR IDAHO
zo to OR my ' 3S 3 Residing at: Feet fl t
Ep 33 issi ires: a
S By 3 Sy je = § Commission expires: j — [GF 2-7
“a, Og e105." SF

VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- PAGE 11
